Citation Nr: 1706906	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  08-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for service-connected residuals of a left wrist fracture, to include the left ulnar styloid.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Detroit, Michigan, regional office (RO) of the Department of Veterans Affairs (VA).  

This case was previously remanded by the Board in August 2011.  

The case was returned, and in a September 2015 decision the Board dismissed a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU) after it was withdrawn by the Veteran.  As such, it is not for consideration at this time.  The claim for an increased evaluation for the left wrist disability was once again remanded for additional development.  

The case was returned to the Board in April 2016 when it was determined that the information contained in previous examinations was inadequate for rating purposes.  Once again, it was remanded for additional development.  It has now been returned for further appellate review.  


FINDING OF FACT

The Veteran does not have nonunion of either the ulna or the radius, and medical opinion states that his disability does not affect the supination or pronation of the forearm.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected residuals of a left wrist fracture, to include the left ulnar styloid, have not been met.  8 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Codes 5210, 5211, 5212, 5213, 5214, 5215 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligates VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Veteran was provided with complete VCAA notification in an August 2007 letter was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded four VA examinations of his wrist disability, including a May 2016 examination conducted at the request of the April 2016 remand.  These examinations address all rating criteria.  

At this juncture, the Board acknowledges the recent decision of the United States Court of Appeals for Veterans Claims (Court) that interpreted 38 C.F.R. § 4.59 (2016) as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non weight-bearing, and, when possible, of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  None of the Veteran's examinations include the passive range of motion.  However, the Board finds that in this case, the failure to include the passive range of motion is of no harm to the Veteran.  In this regard, a review of the rating decisions shows that the Veteran's left wrist disability has been evaluated under 38 C.F.R. § 4.71a, Codes 5211 and 5212.  Neither of these rating codes is based on limitation of motion.  Additionally, the Veteran is already in receipt of the highest evaluation that can be granted for limitation of motion of the wrist.  See 38 C.F.R. § 4.71a, Code 5215.  

Finally, the Board, in the April 2016 remand, observed that the rating criteria for impairment of supination and pronation of the elbow and forearm were potentially applicable.  If so, this might provide a basis for a higher rating based on limitation of motion.  See 38 C.F.R. § 4.71a, Code 5213.  However, the May 2016 VA examiner has now explained that the Veteran's fracture would not and does not affect these movements.  5/12/2016 VBMS, C&P Exam #2, pp. 1, 11.  In light of the 2016 VA examiner's anatomical description, the Board finds that 38 C.F.R. § 4.71a, Code 5213 is not applicable.

The Board concludes that as none of the rating codes that could provide a basis for a higher rating for the Veteran's left wrist disability are based on limitation of motion, the failure to include the passive range of motion on the examinations is harmless error, and an additional delay in order to remand the appeal yet again to obtain this information is not necessary.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's VA treatment records have been obtained.  He has also submitted private medical records in support of his claim, and he has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that the 10 percent rating assigned to his left wrist disability is inadequate to reflect the impairment that results. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for fracture of the left wrist was initially granted in an August 1973 rating decision.  The diagnosis was a fracture of the distal shaft, left radius and ununited fracture, left ulnar styloid.  
A zero percent rating was assigned for this disability.  The evaluation was increased to the current 10 percent rating in an April 2006 rating decision, which diagnosed the Veteran's disability as residuals of a left wrist fracture with fracture of the left ulnar styloid.  

The August 1973 rating decision evaluated the Veteran's disability under the rating criteria for impairment of the radius.  Under this rating code, a minimum 10 percent rating for the minor extremity is warranted for malunion of the radius, with bad alignment.  A 20 percent rating is warranted a nonunion in the upper half.  
A 20 percent rating is also warranted for nonunion in the lower half, with false movement without loss of bone substance or deformity.  The maximum 30 percent rating for a minor forearm is warranted for nonunion in the lower half, with false movement with loss of bone substance (1 inch (2.5cms) or more) and marked deformity.  38 C.F.R. § 4.71a, Code 5212.

Subsequent rating decisions have evaluated the Veteran's disability under the rating criteria for impairment of the ulna.  The minimum 10 percent rating for the minor forearm is provided for malunion of the ulna with bad alignment.  A 20 percent rating is warranted for nonunion in the lower half.  A 20 percent rating is also warranted for impairment of the ulna without loss of bone substance or deformity.  The maximum 30 percent rating for a minor forearm is warranted for nonunion in upper half, with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity.  38 C.F.R. § 4.71a, Code 5211.

The rating code for limitation of motion of the wrist provides for a 10 percent evaluation for either hand when dorsiflexion is less than 15 degrees, or when palmar flexion is limited in line with the forearm.  This is the maximum evaluation available under this rating code.  38 C.F.R. § 4.71a, Code 5215.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59.

These provisions are not for consideration; however, where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (stating that despite a notation from a VA examiner that the appellant "seems to have some minor discomfort in the wrist, with strenuous use", the appellant is already receiving the maximum disability rating available under DC 5215 and, thus, remand is not appropriate).

The evidence includes VA treatment records from June 2007 and July 2007 which show that the Veteran was seen in order to address several complaints, including left wrist pain and swelling.  On examination in July 2007, there was some swelling and the bone appeared to be larger on the left wrist than the right.  There was some pain with range of motion.  Capillary refill was quick and the radial pulse was palpable.  The assessment was arthritis, and the examiner opined that the Veteran was developing arthritis from his prior service-connected injury.  8/17/2007 VBMS, Medical Treatment Record - Government Facility, p. 2.  

The Veteran was afforded a VA examination of his left wrist in August 2007.  The claims file was reviewed by the examiner.  Currently, the Veteran indicated that his wrist had been fine for many years after it was injured in service, but recently it had begun to hurt while lifting boxes at work.  He had pain even with the use of anti-inflammatories, and he believed he had lost more range of motion.  On examination, the Veteran's dominant hand was determined to be the right hand.  He was positive for deformity, pain, stiffness, weakness, and decreased speed of joint motion of the left wrist.  He also reported severe flare-ups that occurred on a weekly basis, which was precipitated by physical activity.  The examiner noted that this was not a weight bearing joint.  Active range of motion showed that left dorsiflexion was from zero to 60 degrees; right dorsiflexion was from zero to 65 degrees; left palmar flexion was from zero to 45 degrees; right palmar flexion was from zero to 
65 degrees; left radial deviation was from zero to 10 degrees; right radial deviation was from zero to 25 degrees; left ulnar deviation was from zero to 25 degrees; and right ulnar deviation was from zero to 45 degrees.  There was no objective evidence of pain and no additional limitations following repetitive motion.  The Veteran did not have ankylosis.  A review of a December 2005 X-ray study showed a deformity of the ulnar styloid process from an old injury.  Hypertrophic spurring was seen by the distal radius dorsally by the joint margin.  The impression was old post-traumatic changes, with no acute bone injury.  The diagnosis was residuals of fracture of the left wrist.    

In a January 2008 letter from the Veteran's private doctor, the Veteran was said to complain of pain, stiffness, and decreased range of motion of his left wrist.  On recent examination, the joint was arthritic and had decreased range of motion relative to the right hand.  The examiner indicated that these symptoms would support the Veteran's claim of discomfort and decreased ability to use the hand and wrist joint.  3/25/2008 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

The Veteran underwent another VA examination of his left wrist in January 2014.  The claims file was reviewed by the examiner.  The Veteran reported that as he has become older, he has experienced occasional ache and pain of the left wrist.  Pain was present three or four times a month and lasted three or four days.  On examination, the dominant hand was the right.  The Veteran did not report flare-ups of his left wrist symptoms.  The right wrist had palmar flexion to 80 degrees or greater; and dorsiflexion at 60 degrees or greater.  The left wrist had palmar flexion to 50 degrees; and dorsiflexion to 40 degrees with no objective evidence of pain.  The Veteran was able to perform repetitive use testing, but this did result in any additional limitation of range of motion.  The range of motion of the joints was performed three times without change in strength stability or degrees of motion, as described above.  Muscle strength was normal, and there was no ankylosis.  X-ray studies dating from 1971 to 2007 were reviewed, with the June 2007 study showing unfused accessory ossicle or old avulsion fracture of the ulnar styloid.  A January 2014 X-ray study revealed an old healed well-corticated avulsive fracture off the ulnar process.  There was normal alignment of the wrist, and the joint spaces were well preserved.  There was no acute fracture-dislocation, and no degenerative or traumatic arthritis documented.  The diagnosis was residual left wrist fracture with decreased range of motion.   

At a December 2015 VA examination, the Veteran's VA e-folder was reviewed.  The examiner noted that he had reviewed seven different X-ray studies dating from 1971 to 2014.  The Veteran said that his left wrist symptoms would flare more now, precipitated by normal chores such as raking or shoveling.  He had not received treatment for his left wrist for one or two years.  The Veteran continued to play golf but noticed some pain.  He described his flare-ups as the wrist becoming stiff and sensitive.  The Veteran had begun a part-time job as an airline baggage handler and sometimes had to favor his right wrist.  On examination, the right hand was reportedly the dominant hand.  The Veteran described flare-ups a couple of times a week that lasted a few hours.  These did not impact him as he would switch to his dominant hand anyway.  On examination, the right wrist was noted to have less than normal range of motion.  Palmar flexion was from zero to 70 degrees; dorsiflexion was from zero to 55 degrees; ulnar deviation was from zero to 45 degrees; and radial deviation was from zero to 20 degrees.  The left wrist had palmar flexion from zero to 40 degrees; dorsiflexion from zero to 60 degrees; ulnar deviation from zero to 30 degrees; and radial deviation from zero to 20 degrees.  The reduced range of motion did not contribute to a functional loss.  There was no evidence of pain with weight bearing or on palpation.  The Veteran was able to perform repetitive use testing but there was no additional loss of function or range of motion.  Furthermore, pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated used over a period of time.  As the examination was not conducted during a flare-up, the examiner was unable to assess additional limitation without speculation.  Muscle strength was 5/5 in both directions, and there was no atrophy or ankylosis.  The examiner noted that the Veteran used his left arm to help push up from his chair or the examination table numerous times without objective evidence of pain.  Degenerative arthritis of the left wrist was not documented on X-ray study.  The diagnosis was residual left wrist fracture with decreased range of motion.  

The Veteran's most recent VA examination of the wrists was conducted in May 2016.  His electronic folder was reviewed by the examiner.  The Veteran said that it seemed as if his left wrist problems were becoming more frequent.  It seemed to be bothered by all of his daily activities.  The Veteran felt tightness and swelling, and then the range of motion was limited.  He had not sought treatment for his disability in about two years.  On examination, the right hand was noted to be dominant.  The Veteran reported flare-ups about once a week that lasted for two or three days.  These did not interfere with his activities but the left wrist did not feel like the right wrist.  The Veteran estimated that he had a 20 percent loss of movement and strength.  The right wrist had palmar flexion from zero to 75 degrees; dorsiflexion from zero to 65 degrees; ulnar deviation from zero to 45 degrees; and radial deviation from zero to 20 degrees.  The left wrist had palmar flexion from zero to 45 degrees; dorsiflexion from zero to 50 degrees; ulnar deviation from zero to 
35 degrees; and radial deviation from zero to 20 degrees.  The loss of motion did not contribute to a functional loss, no pain was noted on examination, and there was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive movements but this did not result in any additional loss of function or range of motion.  Repetitive use over time did not result in significantly limited functional ability due to pain, weakness, fatigability, or incoordination.  The examiner was unable to speculate about additional limitations during flare-ups.  Muscle strength was 5/5, and there was no atrophy or ankylosis.  A May 2016 X-ray study revealed a stable, old healed avulsive fracture off the left ulnar styloid process.  Alignment was normal and the joint spaces were well preserved.  The examiner noted that neither degenerative nor traumatic arthritis was documented.  The diagnosis was residual left wrist fracture of the ulnar styloid.  The examiner added that supination and pronation are movements from the elbow and forearm, and was not determined by the ulnar styloid fracture of the lateral wrist.    

The May 2016 VA examiner who examined the Veteran's wrist also examined his elbow and forearm.  She noted that the Veteran did not have an elbow condition but rather had a residual left wrist fracture of the ulnar styloid.  The Veteran stated he had never had an elbow condition, although when his wrist would flare it would sometimes but not always feel sensitive from the wrist up the side of the forearm to the left elbow.  The right elbow had flexion from zero to 130 degrees; extension to 130 to zero degrees; supination from zero to 80 degrees; and pronation from zero to 80 degrees.  The left elbow had flexion from zero to 140 degrees; extension from 140 to zero degrees; forearm supination from zero to 55 degrees; and forearm pronation from zero to 80 degrees.  There was no pain on examination or with weight bearing.  The Veteran did not experience additional functional loss or range of motion after three repetitions or due to pain, weakness, fatigability, or incoordination with repeated use over time.  Muscle strength testing was 5/5 without atrophy or ankylosis.  He did not have flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  X-ray studies showed that the left elbow was normal.    

After careful review of all potentially applicable rating codes, the Board finds that entitlement to a rating in excess of 10 percent for the Veteran's left wrist disability is not supported by the evidence.  

The Veteran's disability was originally evaluated under the rating criteria for impairment of the radius.  Since that time, it has been evaluated under the rating criteria for impairment of the ulna.  Under these rating codes, entitlement to a rating in excess of 10 percent for the minor limb requires nonunion of either the radius or the ulna.  See 38 C.F.R. § 4.71a, Codes 5211, 5212.  This has not been demonstrated at any point during the appeal period.  The X-ray studies obtained in January 2014 and May 2016 each demonstrated healed fractures with good alignment.  The Board concludes that there is no basis for increased ratings under either of these codes.  Similarly, these findings would also preclude an increased rating under the rating code for nonunion of the radius and ulna.  38 C.F.R. § 4.71a, Code 5210.  

Turning to other potentially applicable rating codes, the Board notes that the Veteran is already in receipt of the highest available rating under the code for limitation of motion of the wrist.  See 38 C.F.R. § 4.71a, Code 5215.  As previously noted, the statement of the May 2016 examiner clarifies that the Veteran's service-connected disability does not affect supination or pronation of the forearm, which precludes consideration of that rating code.  38 C.F.R. § 4.71a, Code 5213.  All VA examinations have stated that the Veteran does not have ankylosis, which precludes an increased rating under that code.  See 38 C.F.R. § 4.71a, Code 5214.  

In reaching this decision, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered.  However, none of the VA examinations showed additional limitation of motion or functional limitations after repetitive motion or repetitive use over time.  Furthermore, the rating codes for impairment of the ulna and radius are not based on limitation of motion.  

Other Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his left wrist disability.  These symptoms include limitation of motion, some swelling, and pain, all of which are provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to the left wrist.  Although the Veteran complained of increased pain when using his wrist, he was first noted to be retired due to age, and then to have taken a part-time job as an airline baggage handler.  He has not been hospitalized for his left wrist disability, and does not receive treatment for this disability.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Finally, the Board is aware that entitlement to TDIU can be a component of a claim for an increased rating if raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board has already noted that a previous claim for TDIU by the Veteran was withdrawn.  Entitlement to TDIU is not otherwise raised by the record, and is not for consideration. 


ORDER

Entitlement to an increased evaluation in excess of 10 percent for service-connected residuals of a left wrist fracture, to include the left ulnar styloid is denied. 



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


